OPINION
{¶ 1} Christopher Grieve was originally charged by indictment with one count of murder, a felony of the first degree, in violation of R.C. § 2903.02, and one count of child endangering (serious physical harm), a felony of the third degree, in violation of R.C. § 2919.22. The case proceeded to jury trial on August 8, 2007. After opening statements and the testimony from one witness, the parties informed the trial court that they wished to enter into a plea *Page 2 
agreement. Pursuant to that agreement, Grieve plead guilty to one count of involuntary manslaughter, a felony of the first degree, in violation of R.C. § 2903.04. In exchange for the guilty plea, the State agreed to dismiss count one of the indictment for murder. The trial court sentenced Grieve to the maximum term for involuntary manslaughter of ten years imprisonment.
 {¶ 2} Grieve filed a pro se notice of appeal on October 4, 2007. Additionally, counsel was appointed to prosecute the appeal. On March 17, 2008, appointed appellate counsel filed an Anders brief pursuant toAnders v. California (1967), 386 U.S. 738, 87 S.Ct. 1396, in which he represented to us that after review of the record he could find no arguably meritorious issues to present on appeal. By magistrate's order of March 26, 2008, we informed Grieve that his counsel had filed anAnders brief and the significance of an Anders brief. We invited Grieve to file a pro se brief assigning any error for our review within sixty days of March 26, 2008. Grieve has not filed anything with this Court.
 {¶ 3} Pursuant to our responsibilities under Anders, we have conducted an independent review of the entire record and, having done so, we agree with the assessment of appointed appellate counsel that there are no arguably meritorious issues to present on appeal.
 {¶ 4} Accordingly, the judgment appealed from is affirmed.
  FAIN, J. and GRADY, J., concur. *Page 1